NUMBERS 13-16-00086-CR AND 13-16-00087-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS                                                             Appellant,

                                             v.

COURTNEY HAYDEN                                                                 Appellee.


                       On appeal from 28th District Court
                           of Nueces County, Texas.



                                      ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam
       On February 10, 2016, this Court ordered the trial court’s proceedings in each of

these causes stayed, pending disposition of the State’s appeals. On May 12, 2016,

appellee Courtney Hayden filed an amended motion to partially lift the stays so that she

may request a modification of the conditions of her pretrial bond ordered by the trial court.

The reason offered for this request relates to Hayden’s recently secured employment.
       The Court, having examined and fully considered Hayden’s motion, is of the

opinion that said motion should be GRANTED.               Accordingly, the stay is hereby

PARTIALLY LIFTED for the LIMITED AND EXCLUSIVE PURPOSE of Hayden seeking

modification of her pretrial bond conditions with the trial court.

       IT IS SO ORDERED.

                                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
13th day of May, 2016.




                                              2